      Case 4:14-cv-02543-CKJ Document 242 Filed 04/18/19 Page 1 of 1



 1
 2

 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Carrie Ferrara Clark,                                    CV 14-02543-TUC-CKJ
10                    Plaintiff,
11           VS ..                                       JUDGMENT IN A CIVIL CASE
12    City of Tucson,
13                    Defendant.
14
15   _L Jury verdict.       This action came before the Court for a trial by jury. The issues
16   have been tried and the jury has rendered its verdict.
17
18   _ _ Decision by Court. This action came for consideration before the Court. The
19   issues have been considered arid a decision has been rendered.
20
21   IT IS ORDERED AND ADJUDGED, pursuant to the jury verdict on April 12, 2019,
22   judgment is entered in favor of the plaintiff and against the defendant. The plaintiff is
23   awarded $3,800,000.00. This case is now closed.
24
25   April 12, 2019                                     BRIAND. KARTH .
26                                                      District Court Executeil~r~___....,__
                                                    ~~ch~~ .
27                                                       . Sandra G. Ful'lir
                                                        By: Deputy Clerk
28
